Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-20 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-12, 19, 21-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Vaughn et al. (US-2016/0178423), Trandal et al. (US-2010/0306080), Etzkorn et al. (US-8,567,723) Agarawal (US-2015/0254942), McKirdy (US-9,367,860).

In regards to claim 1, AAPA teaches that it is well known in the art a system for measuring and collecting fuel transfer system data comprising a fluid flow register that operably receives fluid flow information from a fluid flow meter for a fluid transfer event, the fluid flow information indicative of an amount of fuel transferred during the fuel transfer event, wherein the fluid flow register collects data associated with the fluid transfer event [see applicant’s specification par. 0002].
AAPA does not teach that the fluid flow meter is a certified fluid flow meter.
On the other hand, Vaughn teaches that the fluid flow meter used in a fuel transfer event can be a certified fluid flow meter [par. 0001 L. 1-2, par. 0002, par. 0033 L. 18-20].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Vaughn’s teachings of using a fluid flow meter that is certified in the system taught by AAPA because it will permit the system to obtain more accurate fluid flow information [see Vaughn abstract 5-7].
The combination of AAPA and Vaughn teaches that the fluid flow register collects data associated with the fluid transfer event [see applicant’s specification see applicant’s specification par. 0002]. However, the combination does not teach that the collected data comprises a fuel transfer event ID, a duration of time for the fuel transfer event and a type of fuel transferred during the fuel transfer event. 
On the other hand, Trandal teaches data collected from a fuel transfer event can include a reference number for the transaction (a fuel transfer ID) and a type of fuel transferred [fig. 4, par. 0137 L. 2-3 and L. 9-11]. This teaching means that the collected data comprises a fuel transfer event ID and a type of fuel transferred during the fuel transfer event.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Trandal’s teachings of collecting transaction ID information and fuel type information in the system taught by the combination because it will permit the system to distinguish between different transfer events and what type of fuel was transferred on each transfer event.
 The combination of AAPA, Vaughn and Trandal teaches that a plurality of data associated with the transfer event is collected during the transfer event [see Trandal par. 0137]. However, the combination does not teach that the collected data includes a duration of time for the fuel transfer event.
On the other hand, Etzkorn teaches that collected data during a fuel transfer event can include a duration of time for the fuel transfer event [col. 16 L. 56-60, col. 17 L. 10-11].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Etzkorn’s teachings of including data regarding the duration of the fuel transfer event in the system taught by the combination because it will permit the system to know how long the system took to deliver a certain amount of fuel.
The combination of APPA, Vaughn, Trandal and Etzkorn teaches that the fluid flow information from the certified fluid flow meter and the collected data from the fluid flow register can be provided to a user via a receipt [see Trandal fig. 4, par. 0137, see Etzkorn col. 17 L. 4-17]. However, the combination does not teach that the receipt can be provided to the user via a scannable code that is displayed on a display.
On the other hand, Agarawal teaches that a system used by a user to purchase an item and/or service can comprise a scannable code generator that generates a scannable code containing all the information of a paper receipt [par. 0021 L. 3-6 and L. 24-27, par. 0022 L. 4-8]. Furthermore, Agarawal teaches that the system comprises a display screen that displays the scannable code and a portable scanning device that scans the scannable code displayed on the display screen [par. 0022 L. 4-8, par. 0024, par. 0071 L. 2-4]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Agarawal’s teachings of encoding all the data provided in a receipt in a scannable code in the system taught by the combination because it will be better for the environment as result of not printing paper receipts [see Agarawal par. 0029 L. 4-6].
The combination of AAPA, Vaughn, Trandal, Etzkorn and Agarawal does not teach that the system comprises a wireless communication protocol that transfers the scannable code to be stored, scanned, interpreted, read, and/or displayed by remote devices.
On the other hand, McKirdy teaches that the portable scanning device can transmit data stored in the scannable code to a server for further processing and display using a wireless network [fig. 1A elements 110 and 112, col. 3 L. 49-52 and L. 56-65, col. 4 L. 2-9, col. 6 L. 7-11]. Furthermore, McKirdy teaches that scannable code can be sent to the server for processing [col. 6 L. 15-25]. These teachings means that the system is also a system for transferring system data, and that the system comprises a wireless communication protocol that transfers the scannable code to be scanned interpreted read, and/or displayed by remote devices. Also, these teachings means that the portable scanning device transfers the scannable code to a remote system using the wireless communication protocol.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use McKirdy‘s teachings of transmitting the scannable code to a remote system from the portable scanning device in the system taught by the combination because it will permit the system to process the data at a server that has more processing power than the portable device and to make the data available for remote viewing. 

In regards to claim 4, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that measured data is meter data of a fuel transferring system, and that the scannable code comprises the measured data [see applicant’s specification par. 0002, see Trandal fig. 4 element 4340, see Agarawal par. 0021 L. 3-6 and L. 24-27, par. 0022 L. 4-8]. This teaching means that the scannable code generator generates a scannable code comprising metrologically relevant data for the fuel transfer event.  

In regards to claim 5, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that the scannable code comprises fueling system data indicative of the fluid flow information and the collected data [see applicant’s specification par. 0002, see Trandal fig. 4, see Agarawal par. 0021 L. 3-6 and L. 24-27, par. 0022 L. 4-8]. Also, the combination teaches that the scannable code is encrypted [see Agarawal par. 0027].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Agarawal‘s teachings of encrypting the data of the scannable code in the system taught by the combination because it will prevent the data to be accessed by a non-authorized party.

In regards to claim 6, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that the scannable code can be printed [see McKirdy col. 3 L. 65-67, col. 4 L. 1-2]. These teachings mean that the system comprises a printer that prints the scannable code on printable media.  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use McKirdy‘s teachings of printing the scannable code in the system taught by the combination because it will permit the system to display the scannable code even when a display device is not present or not working.

In regards to claim 7, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 6 above, further teaches that the portable scanning device scanning the scannable code displayed on the printed media [see McKirdy col. 4 L. 2-9].  

In regards to claim 8, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that the data in the scannable code comprises the data indicative of the fluid flow information and the collected data [see Trandal fig. 4, see Agarawal par. 0021 L. 3-6 and L. 24-27, par. 0022 L. 4-8], and that data in the scannable code can be locally stored in the portable scanning device [see McKirdy col. 4 L. 49-50, col. 5 L. 6-9]. These teachings means that the portable scanning device locally stores the data indicative of the fluid flow information and the collected data.  
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use McKirdy‘s teachings of storing the data locally at the portable scanning device in the system taught by the combination because it will permit a user to access the data anytime at the portable scanning device.

In regards to claim 9, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that the portable scanning device transfers the scannable code to a third party and/or to a back end fluid transfer data management system [see McKirdy fig. 1A elements 110 and 112, col. 3 L. 49-52 and L. 56-65, col. 4 L. 2-9, col. 6 L. 7-11 and L. 15-25].  
In regards to claim 10, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that the data indicative of the fluid flow information and the collected data comprises customer identification, sale number, quantity, product type, operator, time, price, product characteristics and fuel quality [see applicant’s specification par. 0002, see Trandal fig. 4 elements 4540, 4440, 4340, 4320, 4100, 4330 and 4430].

In regards to claim 11, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that the measured and collected data is converted to a scannable code for display [see Trandal fig. 4, see Agarawal par. 0021 L. 3-6 and L. 24-27, par. 0022 L. 4-8]. These teachings mean that the scannable code generator converts the data indicative of the fluid flow information and the collected data into the scannable code.

In regards to claim 12, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that the scannable code comprising one of: a barcode or a two dimensional barcode [see Agarawal par. 0021 L. 3-6 and L. 24-27, par. 0022 L. 4-8, see McKirdy col. 5 L. 17-19].  

In regards to claim 19, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 10 above, further teaches that data of transaction can include a name (ID) of the person (entity) that bought (received) the fuel from the fuel transfer event [see Trandal par. 0137 L. 6-9]. 
In regards to claim 21, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that the certified fluid flow meter comprises a Weight and Measures approved mechanical or electronic register [see Vaughn par. 0001, par. 0002 L. 5-9, par. 0033 L. 18-20]. 

In regards to claim 22, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 21 above, further teaches that the certified fluid flow meter is configured to perform Weight and Measures approved custody transfer actions [see Vaughn par. 0002 L. 1-5, par. 0033 L. 18-28].

In regards to claim 24, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that the certified fluid flow meter is configured to be disposed in line between a storage vessel and a target vehicle fuel tank [see applicant’s admitted prior art par. 0002 L. 1-2, see Vaughn par. 0002 L. 1-5]. Furthermore, the combination teaches that the target vehicle is an aircraft [see Etzkorn fig. 1, col. 1 L. 23-25]. 
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Etzkon’s teachings of making the target vehicle to be an aircraft in the system taught by the combination because it will permit the system to collect fuel transfer event data when fuel is being delivered to an aircraft.

In regards to claim 25, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that the system is used to collect fuel transfer event data between a storage vessel and a target vehicle fuel tank [see applicant’s admitted prior art par. 0002 L. 1-2, see Vaughn par. 0002 L. 1-5]. Furthermore, the combination teaches that the target vehicle is an aircraft and that the data collected during the fuel transfer event includes an aircraft tail number/ID [see Etzkorn fig. 1, col. 1 L. 23-25, col. 6 L. 11-15, col. 17 L. 8-12].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Etzkon’s teachings of making the target vehicle to be an aircraft and include the aircraft tail number in the collected data in the system taught by the combination because it will permit the system to collect fuel transfer event data when fuel is being delivered to an aircraft and to know which aircraft received the fuel.
The combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy teaches that the collected data including the aircraft tail number can be provided to a user via a printed receipt [see Trandal fig. 4, see Etzkorn col. 17 L. 4-17]. Also, the combination teaches that instead of a printed receipt, the collected data can be displayed to a user as scannable code [see Agarawal par. 0021 L. 3-6 and L. 24-27, par. 0022 L. 4-8]. This teaching means that generated scannable code comprises data associated with the collected data including the aircraft tail number/ID.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Vaughn et al. (US-2016/0178423), Trandal et al. (US-2010/0306080), Etzkorn et al. (US-8,567,723) Agarawal (US-2015/0254942), McKirdy (US-9,367,860), as applied to claim 1 above and in further view of Gelonese et al. (US-2017/0242466) and Wolf et al. (US-2008/0114633).

In regards to claim 3, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that the fluid flow register captures custody transfer data of fuel [see applicant’s specification par. 0002, Trandal fig. 4]. However, the combination does not teach that the custody transfer data of fuel is aggregated over a selected period of time.
On the other hand, Gelonese teaches that a device capturing data indicative of the consumption of valuable elements can aggregate the data over a period of time [par. 0130 L. 8-11].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Gelonese’s teachings of aggregating the data over a time period in the system taught by the combination because it will permit the system to indicate custody transfer of valuable fluids that has occurred over a period of time.
The combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal, McKirdy and Gelonese does not teach that the period of time is selected.
On the other hand, Wolf teaches that when data is aggregated, aggregation of data can be performed over a selected time interval [par. 0075 L. 6-8].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Wolf‘s teachings of making the time interval to be selectable in the system taught by the combination because it will permit the user to select the data that is being aggregated.
The combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal, McKirdy, Gelonese and Wolf further teaches that the aggregated data can be displayed and that the displayed data can be displayed as a scannable code that also contains the collected data so the portable scanning device can obtain the data [see Agarawal par. 0021 L. 3-6 and L. 24-27, par. 0022 L. 4-8, see Wolf par. 0075 L. 6-8]. This teaching means that the scannable code generator generates a scannable code comprising data indicative of the aggregated custody transfer data of valuable fluids over the selected period of time and the collected data.  

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Vaughn et al. (US-2016/0178423), Trandal et al. (US-2010/0306080), Etzkorn et al. (US-8,567,723) Agarawal (US-2015/0254942), McKirdy (US-9,367,860), as applied to claim 1 above and in further view of Jacobson et al. (US-7,879,025).

In regards to claim 23, the combination of AAPA, Vaughn, Trandal, Etzkorn, Agarawal and McKirdy, as applied in claim 1 above, further teaches that the certified fluid flow meter is a positive displacement fluid meter comprising displacement rotors to perform flow measurements [par. 0001]. However, the combination does not teach that the meter measures a volumetric flow rate of a fluid through known metered volumes.
On the other hand, Jacobson teaches that a positive displacement meter can determine a volumetric flow rate using known metered volumes produced by each rotation of the displacement rotors [col. 13 L. 1-7 and L. 55-59].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Jacobson’s teachings of using known metered volumes to determine volumetric flow rate in the system taught by the combination because it will permit the system to determine with great accuracy the flow rate of a transfer event.

Other Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Foster et al. (US-2015/0219278) teaches that the fluid flow meter used to obtain fuel transfer information can be a certified fluid flow meter [par. 0018 L. 1-7]. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685